Citation Nr: 1710897	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-44 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1972 to August 1975.

The matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and July 2009 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois. The Board notes that the Veteran's file was transferred to the RO in Des Moines, Iowa. 

The Veteran testified before a Decision Review Officer (DRO) in June 2011.  The Veteran also testified before the undersigned in June 2013.  Both transcripts have been associated with the claims file. 

In a December 2013 decision, the Board remanded the appeal for further development. 

In a May 2015 decision, the Board denied entitlement to service connection for diabetes and entitlement to service connection for a low back disability.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  A January 2016 Joint Motion for Remand (JMR) vacated and remanded the May 2015 Board decision for additional reasons and bases. 

In March 2016 decision, the Board remanded the claims for further development.

In an October 2016 rating decision, the Appeal Management Center, in relevant part, granted service connection for diabetes.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the Veteran in December 2016 filed a notice of disagreement with the rating assigned for his service connected anxiety disorder and the denial of service connection for hypertension.  The RO acknowledged the Veteran's notice of disagreement with the rating for anxiety disorder in December 2016 correspondence.  In February 2017, the RO ruled that the Veteran's notice of disagreement with the denial of service connection was not timely.  The Veteran filed a notice of disagreement with this decision in February 2017, which was acknowledged by the RO in March 2017.  Therefore, the Board will refrain from remanding these issues at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

This case was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the June 2013 Board hearing transcript.


FINDING OF FACT

The Veteran's current low back disability did not manifest during, or as a result of military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, the notice requirements were accomplished by a letter sent in August 2006, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records, post-service VA and private treatment records, and the Social Security Administration (SSA) records have been associated with the claims file.  The Board notes that several attempts were made to obtain additional VA and private treatment records.  The RO issued Formal Findings of Unavailability in August 2011 and July 2012 regarding VA treatment records.  Additionally, the Veteran indicated at the June 2013 Board hearing that he was unsuccessful in obtaining outstanding private records as they had been destroyed.  Therefore, the Board finds that an additional remand for outstanding records is not necessary.  

The Veteran was afforded a VA examination in November 2007 and an addendum opinion in February 2014.  The Board finds the February 2014 VA opinion is adequate because it is based on the Veteran's medical history and file and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges a September 2007 statement in which the Veteran asserted that the x-ray at the VA examination was not sufficient and he should be afforded a magnetic resonance imaging (MRI) to show his disability.  However, the Board finds that an additional remand is not necessary as the Veteran's claim turns on the etiology of his disability, not whether he has a current disability.  The Board also notes that in the February 2014 VA addendum opinion the examiner mistakenly noted the 1986 treatment date was only referred to in another treatment note.  However, the Board finds that this error does not change the examiner's underlying rationale and therefore the opinion is still adequate.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that the RO has substantially complied with the December 2013 and January 2016 Board remand directives which included obtaining outstanding VA treatment records and affording the Veteran an addendum opinion.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his low back disability is due to the wear and tear of manual labor in-service, including lifting, bending, and twisting.  He contends that he suffered from back pain throughout his active service and continued to experience such pain to the present.  See June 2013 Board hearing transcript.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Turning to the evidence of record, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine with intermittent lower extremity radiculopathy as evidenced by the November 2007 VA examination.  

A January 1973 service treatment record shows that the Veteran was treated for dull pain in the lower back since reporting on aboard.  The examiner noted that the Veteran was on deck force and had trouble sleeping.  The examiner noted that it "existed to some degree prior to enlistment in the Navy".  The examiner prescribed Robaxin, further evaluation on return to Long Beach and Tylenol.  As such, the Veteran's claim turns on whether the Veteran's currently diagnosed low back disability is related to his military service.  

In this regards, the Veteran's service treatment records reveal that after 1973 the Veteran was treated for stomach cramps, bumps in the pubic area, depression, and pain in the right elbow.  The Veteran's August 1975 separation report of medical history shows that the Veteran's spine and other musculoskeletal were noted as normal.  

VA treatment records dated January 1977 to February 1977 are absent of any complaints, treatment, or diagnosis of a low back disorder.  The Veteran was treated for a furuncle on the right thigh and an infected right big toe.  

A December 1980 VA treatment record is absent of any complaints, treatment, or diagnosis of a low back disorder.  The Veteran was treated for a sebaceous cyst.   

A February 1986 VA treatment record shows the Veteran strained his back unloading heavy material from a truck.  The examiner noted that the Veteran's occupation was carpet truck loader.  The examiner noted that the Veteran twisted his back while lifting a carpet on his shoulder on the job on February 12, 1986.  The examiner noted that there was no radiation to the legs.  The examiner also noted that the Veteran wished to file a disability form.  The examiner diagnosed a low back strain.  

A March 1986 VA treatment record shows that the Veteran was seen for a back injury.  The examiner again noted that the Veteran's occupation was carpet truck loading.  The examiner noted that the Veteran twisted his back on February 12, 1986, on the job and the Veteran wished to apply for disability.  The Veteran reported that he was not able to go back to work because of low back pain.  The examiner diagnosed a low back strain.  

An April 1991 VA treatment record shows that the Veteran was treated for low back pain radiating down the left leg.  

The Veteran's May 1991 reenlistment report of medical history shows that the Veteran denied arthritis, rheumatism, or bursitis; bone, joint or other deformity; and recurrent back pain.  The May 1991 reenlistment report of medical examination noted the Veteran's spine and other musculoskeletal were normal.  

Private treatment records dated October 1991 to May 2001 show that the Veteran was noted as having chronic back pain in December 1991 and an exacerbation of back pain in January 1998.  

VA treatment records dated May 1993 to February 2014 show that the Veteran reported lower backaches and spasms at times and was treated for chronic back pain.  

Private treatment records dated December 1995 to September 2000 show that the Veteran was noted as having a long history of back pain and was treated with lumbar epidural steroid injections.   
The Veteran was afforded a VA examination in November 2007.  The Veteran reported that his initial back injury and back pain began in 1993 and he had x-rays which showed that he had degenerative disc disease.  The Veteran continued to have low back pain and received epidural injections beginning in 1996.  The examiner noted that the Veteran was seen again in October 2000 for follow-up.  The examiner noted the January 1973 service treatment record in which the Veteran was seen for low back pain but there was no specific diagnosis made except for lumbar pain.  The examiner noted that the Veteran was given Tylenol and instructed to follow-up.  The examiner noted that from 1973 to 1996, or 20 plus years; there was no back pain or treatment for back pain seen in the medical records.  The examiner concluded that as the Veteran was seen one time for some low back pain and his medical records have been silent until 1996, it was less likely than not that the Veteran's injury in the military is related to his present radicular symptoms.  The examiner explained that he had no radicular symptoms while in the military and therefore he did not have any type of herniated disc in-service.   

A January 2008 private treatment record shows that the Veteran reported low back pain for almost 20 years.  The Veteran reported that the pain began without precipitating or traumatic event.  

A February 2008 VA treatment record shows that the Veteran reported an onset date of 1986.  

In a July 2013 statement, the Veteran's brother stated that to the best of his knowledge the Veteran's back pain initially started while in the Navy and continues to the present time.  

At the June 2013 Board hearing, the Veteran testified that he was diagnosed with arthropathy in service and that he did not want to report his back pain because he feared a medical discharge.  The Veteran also reported that he was treated for extreme pain in 1986.  The Veteran also asserted that he did not injure his back again after service.  

In a February 2014 VA addendum opinion, the examiner concluded that the Veteran's low back disability was less likely than not incurred in or caused by military service.  The examiner noted that in January 1973 the Veteran was seen for an episode of dull low back pain, which he reported predated service.  The examiner noted that there was no follow-up and no further issue.  The examiner noted the Veteran's August 1975 separation examination was negative for any medical problems.  The examiner noted that then there was an almost 20 year gap of time in which there is little to no corroborating medical records.  The examiner noted that in 1993 the Veteran was admitted to the hospital overnight for swollen throat/uvula.  The examiner noted that a nurse's note mentions "back spasms at times", not noted as current, and the Veteran was formerly taking Feldene but was out for a couple of months.  The physician notes from the emergency room and admitting physician only noted hypertension as a past medical problem.  The examiner noted that the Veteran was not treated for back pain at this time, it was mentioned in passing but not treated and was not the reason for the Veteran seeking medical care.  The examiner noted that the May 1991 reenlistment examination noted no back issues.  Treatment records from 1995, 1996, 2000, and 2001 show medical visits and steroid injections.  

The examiner also noted that at the 2007 VA examination the Veteran stated that the initial injury was in 1993.  The examiner also noted that in January 2008 the Veteran stated he had back pain for "almost twenty years", indicating that his back pain would have started around 1988 at its earliest.  The examiner also noted that in February 2008 the Veteran stated that his low back problem began in 1986.  The examiner also explained that the date in 1986 is mentioned in 2008 in a note.  The examiner explained that the Veteran had one incident of low back pain reported in 1973, with no follow-up and no mention on examination as a chronic issue.  The examiner noted that the earliest the Veteran references low back pain varies from 1986 to 1993, long after leaving the service and with no medical record to corroborate chronicity.  The examiner further explained that without evidence demonstrating a chronic condition in the service, she could not find that the Veteran had any back condition leaving the service, much less that his current degenerative disease is related to service.  

Based on the above, the Board finds the most probative evidence of record is against a finding that the Veteran's current low back disability is related to his military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the Board finds the February 2014 VA addendum opinion, to be highly probative to the issue at hand.  The VA examiner indicated that the Veteran's low back disability was less likely than not incurred in or caused by military service, and the examiner noted that without evidence demonstrating a chronic condition in the service, the examiner could not find that the Veteran had any back condition leaving the service, much less that his current degenerative disease is related to service.  Thus, there is no objective evidence to render a finding that the Veteran's current low back disability is a continuing disease process of symptomatology noted in service.  The February 2014 opinion was also provided by a staff physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the conclusions are shown to have been based upon a review of the Veteran's claims file and acknowledgement of the Veteran's reported lay history.  Furthermore, as discussed below, the VA examiner properly relied on the gaps in treatment despite the unavailability of some medical records dated in the 1970s and 1980s.  The Board thus finds that the 2014 VA medical opinion is dispositive of the nexus question presented in this case. 

The Board acknowledges the Veteran's assertions that his low back disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of degenerative changes of the lumbar spine, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently diagnosed degenerative changes associated with his lumbar spine are etiologically related to in-service back pain requires medical expertise that the Veteran has not demonstrated because degenerative changes of the spine can have different causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign probative weight to the Veteran's assertions to the extent that they may be construed as a nexus opinion on whether his currently diagnosed low back disability is related to his military service.  

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's degenerative joint disease is properly afforded such consideration, as arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board acknowledges the Veteran's assertions that his low back has continuously bothered him since service.  The Board again notes that the Veteran is competent to report the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board cannot find the Veteran's assertions credible because his current assertions are inconsistent with earlier statements the Veteran made regarding the date of onset of his symptoms.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Here, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a back disorder after January 1973.  The Board acknowledges that the Veteran has reported that he did not seek treatment because he did not want to complain and he feared a medical discharge.  However, after January 1973 the Veteran was treated for stomach cramps, bumps in the pubic area, depression, and pain in the right elbow.  Additionally, the next report of low back pain is seen in February 1986 after the Veteran injured himself at work lifting a carpet.  The Board acknowledges that some medical treatment records dated in the 1970s and the 1980s are unavailable.  However, VA treatment records dated January 1977 to February 1977 and December 1980 are absent of any complaints, treatment, or diagnosis of a low back disability.  During this time the Veteran was treated for a furuncle on the right thigh, an infected right big toe, and a cyst.  

Additionally, at the Board hearing, the Veteran denied any post-service back injuries.  However, as noted above the Veteran was specifically treated for a low back injury in 1986 and the medical evidence of record shows that after 1986 the Veteran was repeatedly treated for low back pain.  However, the Veteran did not report that his back pain dated back to service or had an onset shortly after discharge from service.  Instead, the Veteran reported the onset to be anywhere from 1986 to 1993.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Therefore, based on the medical evidence of record and the Veteran's varied report of onset, the Board cannot find credible that the Veteran suffered from continued symptoms of back pain in service and ever since service.  

In so finding, the Board cannot find that the Veteran's brother's statement constitutes probative evidence that the Veteran has suffered from continued chronic back pain ever since service.  Rather, the weight of the evidence tends to show, even with some of the records being deemed unavailable, significant gaps in time between the in-service complaint of back pain and post-service chronic back problems which tends to show that post-service chronic back problems are not continuous disease processes of the in-service back pain but rather represent a separate and distinct disease process related to post-service events.  As such, the Board finds that there is no credible lay evidence of continuity of symptomatology since service. 

Furthermore, there is no credible evidence of record that the Veteran's degenerative joint disease of the lumbar spine manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with a chronic low back disability until many years after service.  The Board notes that the Veteran testified that when he injured his back in January 1973, the examiner told him he had arthropathy.  However, the Board finds the contemporaneous January 1973 service treatment record, which did not diagnose any disorder, to be more probative.   

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


